Citation Nr: 1119008	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  06-32 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active military duty from February 1966 to February 1967.  

This case was remanded by the Board of Veterans' Appeals (Board) in December 2009 to the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO) for a VA aid and attendance evaluation and additional treatment records.  

A VA aid and attendance evaluation was obtained in January 2010 and additional treatment records were also obtained and added to the claims files.  Consequently, there has been substantial compliance with the December 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999)( (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

The appellant testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2009.  The transcript of that hearing is of record and associated with the claims folder.

New medical evidence has been added to the claims files after the most recent Supplemental Statement of the Case, which was issued in December 2010, along with a waiver of RO review.  See 38 C.F.R. § 20.1304 (2010).  


FINDINGS OF FACT

1.  Service connection is in effect for schizophrenia, 50 percent disabling; and for status post gastrectomy, 40 percent disabling.  The Veteran has been assigned a total disability rating based on individual unemployability due to service-connected disability continuously since April 6, 1983.

2.  The Veteran is wheelchair bound and is generally unable to care for the needs of nature or to feed, dress and bathe himself, primarily due to service-connected disabilities.

3.  The Veteran appears unable to protect himself from the hazards and dangers of his daily environment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for SMC based upon the Veteran's need for the regular aid and attendance of another person have been met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.350(b), 3.351, 3.352(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Veteran's claim of entitlement to SMC based upon the need for aid and attendance is sufficiently substantiated in the record.  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).  The records on file include records showing a decline in the Veteran's ability to engage in activities of daily living and to protect himself from the hazards of everyday life due to his service-connected disabilities.

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b)(3) (2010).  The following factors will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. 
§ 3.352(a) (2010).  

A finding that the Veteran is "bedridden" will provide a proper basis for the determination.  Bedridden will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  Id.

As noted above, the Veteran is in receipt of service connection for schizophrenia, 50 percent disabling; and status post gastrectomy, 40 percent disabling.  He has been receiving individual unemployability continuously since April 6, 1983.  

The diagnoses on VA evaluation in April 1967 were duodenal ulcer; and anemia, iron deficiency type.  

VA hospital records for July 1969 reveal that the Veteran underwent bilateral vagectomy, gastrectomy, and Billroth II gastrojejunostomy; the diagnosis was duodenal ulcer.

The Veteran was hospitalized at a VA facility in September 1969 with gastrointestinal complaints.  He was unable to tolerate food and said that he had lost 15 pounds.  The diagnoses were status post vagectomy and gastrojejunostomy with esophageal stricture.

The Veteran said on VA evaluation in August 1970 that his general strength was not as good as before his operation.  The diagnosis was residuals of gastrointestinal surgery.

The Veteran's nutrition was described as fair on VA evaluation in August 1972.

It was noted on VA aid and assistance evaluation in February 2005 that the Veteran said that he was incontinent and could not bath himself or perform personal care.  He used a wheelchair and had difficulty using his arms/hands to feed himself.  It was noted that schizophrenia influenced his inability to manage his everyday affairs.  He needed assistance 24 hours a day, seven days a week.  The diagnoses were quadriplegic, diabetes mellitus, hypertension, depression, schizophrenia, glaucoma, and ulcer.

According to a VA evaluation in September 2005, the Veteran had generalized muscle weakness, as well as urine and fecal incontinence.  He was wheelchair bound and not functional.

A February 2006 aid and attendance report reveals that the Veteran was wheelchair bound and urine and fecal incontinent; he needed help in all physical aspects.  

According to a March 2006 aid and attendance questionnaire from a gastrointestinal specialist, the Veteran was incontinent and needed help to keep clean.  He required assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment due to his service-connected gastrectomy and psychiatric disorder.  

A July 2006 statement from a VA health care provider notes that the Veteran is wheelchair bound, that he has multiple medical problems, and that he is in need of home attendant services.

An August 2007 aid and attendance questionnaire reveals that the Veteran cannot attend to the wants of nature or he has physical or mental incapacity requiring regular care possibly due to his psychiatric disorder and deconditioning.

VA treatment records dated from August 2007 to January 2010 reveal that the Veteran complained in November 2007 of loose bowel movements and the assessment was current symptoms most likely secondary to malapsorption due to Billroth II dumping syndrome.  It was noted in July 2008 that the Veteran had anemia and dumping syndrome secondary to Billroth II.  The Veteran complained in January 2010 of daily bowel movements that were incapacitating.  The assessment was iron deficiency anemia and dumping syndrome secondary to Billroth II.

According to a October 2008 aid and attendance questionnaire from a VA gastroenterologist, the Veteran had dumping syndrome necessitating frequent bowel movements; his wheelchair limited his ability to use the bathroom.  He had fecal incontinence secondary to dumping syndrome, which had occurred post gastrectomy.  

A VA aid and attendance evaluation was conducted in January 2010, in response to the December 2009 remand.  After review of the claims files and examination of the Veteran, the examiner concluded that the Veteran's muscular pain and incontinence was due to radiation therapy for nonservice-connected prostate cancer and not to his service-connected Billroth II surgery because there was no anemia, nutritional impairment, or weight loss due to gastrointestinal surgery.

According to a December 2010 statement from the Veteran's home health aide/nursing assistant, the Veteran was urine and fecal incontinent and was unable to put on or change his diapers, which were needed for his service-connected condition; he needed 24 hour care.  The Veteran lived alone and depended on others for care.

The medical evidence of record indicates that the Veteran requires assistance in major aspects of daily living, as he is essentially unable to dress, feed, or bath himself.  Consequently, it must be determined whether his functional impairment is due to his service-connected disabilities, especially his status post gastrectomy, or to nonservice-connected disability.  Although the January 2010 VA aid and attendance opinion, which was based on a review of the claims file and examination of the Veteran, concluded that the Veteran's inability to use his extremities and his incontinence are due to the effects of his previous radiation therapy for prostate cancer, there are medical reports on file from VA personnel who have treated the Veteran for his service-connected disabilities which opine that his incapacitation is related to his service-connected schizophrenia and gastrointestinal disability.  As noted above, a gastrointestinal specialist concluded in March 2006 that the Veteran required the assistance of another person on a regular basis due to his 
service-connected disorders and there are notations that the Veteran has anemia and dumping syndrome due to his service-connected gastrectomy.
Consequently, there is medical evidence on file both for and against the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The relevant criteria that must be evaluated in assessing the Veteran's need for regular aid and attendance are set forth in 38 C.F.R. § 3.352(a).  The enumerated factors need not all be present, but at least one must exist to establish eligibility.  From the examinations that include references to a need for assistance there is support to find that the Veteran requires assistance in major aspects of 
self-care on account of service-connected disability.  The evidence, viewed liberally, shows appreciable physical impairment of a degree from the 
service-connected disabilities that would reasonably require another person to assist him in daily self-care tasks.  

In summary, the Veteran has been found to have significant service-connected physical and psychiatric impairment that has resulted in an impaired ability to perform daily self-care tasks and to protect himself from the hazards present in his daily environment.  Therefore, the Veteran is entitled to special monthly compensation based on the need for regular aid and attendance.

As this decision is a full grant of the benefit sought on appeal, a discussion of the Veterans Claims Assistance Act of 2000 and the effect it has on the Veteran's claim is not needed.  


ORDER

SMC benefits by reason of the need for regular aid and attendance of another person are granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


